Exhibit 99.1 PRIMERICA REPORTS SECOND QUARTER 2011 RESULTS First convention in four years generates momentum with new product launches and sales force initiatives Net income of $44.0 million; Diluted EPS of $0.58 21% net operating income growth; Diluted operating EPS of $0.59 Duluth, GA, August 2, 2011 – Primerica, Inc. (NYSE: PRI) announced today financial results for the second quarter ended June 30, 2011.Total revenues increased by 17% to $275.1 million in the second quarter of 2011, compared with $234.3 million in the second quarter of 2010.Net income was $44.0 million for the second quarter of 2011, or $0.58 per diluted share. Operating revenues increased by 17% to $273.1 million in the second quarter of 2011, compared with $233.9 million in the second quarter of 2010.Net operating income was up 21% to $45.0 million, or $0.59 per diluted share, in the second quarter of 2011, compared with $37.2 million, or $.49 per diluted share, in the second quarter of 2010.Results were driven by continued growth in New Term premium and strong Investment and Savings Products performance as well as a lower income tax rate partially offset by higher expenses. Rick Williams, Chairman of the Board and Co-Chief Executive Officer said, “We are pleased to report solid net operating income growth reflecting our strong market position in core businesses.We continue to focus on developing meaningful shareholder value by growing earnings and building the business to enhance long-term growth.” John Addison, Chairman of Primerica Distribution and Co-Chief Executive Officer said, “The excitement generated by our convention announcements created a recruiting surge in the last two weeks of June, making June the best recruiting month in the history of the company.Recruiting momentum carried into July, where we went on to surpass the June recruiting record.” 1 Distribution Results ● Primerica’s first convention in four years was held in June and attended by approximately 40,000 people from the United States, Canada and Puerto Rico.The sales representatives were excited by the launch of our TermNow insurance product and managed accounts investment product as well as by several new field technology initiatives.These announcements, combined with a promotion through July lowering the Independent Business Application licensing fee to $50 from $99, have continued to generate a significant surge in recruiting activity post-convention. ● As anticipated, recruiting of new representatives experienced some downward pressure pre-convention during the quarter reflecting the absence of an incentive trip contest in the first half of 2011.However, recruiting increased significantly in the last two weeks of June following the convention to end the second quarter of 2011 flat, compared with recruiting in the same period a year ago.The size of our life-licensed insurance sales force was 90,519 at June 30, 2011, a decrease from 96,066 at June 30, 2010 and 92,212 at March 31, 2011.New life licenses were up 13% to 8,061 from the first quarter of 2011 and declined 18% from 9,887 in the quarter a year ago.The year-over-year decrease in new life licenses was primarily due to the year-to-date decline in recruiting. ● Term Life net premium grew by 29% to $108.4 million in the second quarter of 2011, compared with $83.8 million in the second quarter of 2010 as we added another quarter of issued life business following the Citi reinsurance transactions.Life insurance policies issued were flat at 59,826 in the second quarter of 2011, compared with a year ago.Life insurance policies issued increased by 17% to 59,826 in the second quarter 2011, compared with 51,281 in the first quarter of 2011, reflecting typical seasonality. ● Investment and Savings Products sales continued to grow, up 23% to $1.14 billion in the second quarter of 2011 from $923.3 million in the year ago quarter primarily driven by a 49% increase in variable annuity sales.Variable annuity sales were positively impacted by clients redeeming older contracts (not incurring surrender charges) to purchase our current Prime Elite IV product that has an attractive guaranteed income living benefit.The recent addition of annuity clients to our Client Account Manager system has enabled our representatives to revisit existing variable annuity clients who have products that do not have a living benefit. Improved market conditions drove an increase in client asset values, which grew 21% to $36.02 billion at June 30, 2011 from $29.72 billion at June 30, 2010. 2 Segment Results Primerica operates in two primary business segments: Term Life Insurance and Investment and Savings Products, and has a third segment, Corporate and Other Distributed Products.Results for the segments are shown below. Actual Operating (1) Q2 2011 Q2 2010 % Change Q2 2011 Q2 2010 % Change Revenues: ($ in thousands) ($ in thousands) Term Life Insurance $ $ 21
